     1

     2

     3

     4

     5

     i
     ~
                                  iTNITED STATES DISTRICT COURT
     s                          CENTRAL DISTRICT OF CALIFORNIA
     9

 so       tTNITED STATES OF AMERICA,                                 Case No. Z=2j— ~r — °i~ ly~
 iz                             Plaintiff,
 1a                                                                  ORDER OF DETENTION
                  v.
 13

 14
           Caren ~►'~S
 15                             Defendant.
16

i~                                                          I.
18              A.~       On motion of the Government in a case allegedly involving
                                                                                                :
19               1. ~       a crime of violence.
20               2. ( )     an offense with maximum sentence of life imprisonmen
                                                                                                t or death.
21.              3. ( )     a narcotics or controlled substance offense with
                                                                                          maximum sentence
22                          often or more years.
23 '~            4. O       any felony -where the defendant has been conv
                                                                          icted of two or
24                          more prior offenses described above.
25               5. ()     any felony that is not otherwise a crime of viole
                                                                                nce that involves a
26                         minor victim, or possession or use of a firearm or
                                                                               destructive device or
a~                         any other dangerous weapon, or a failure to reg
                                                                              ister under 18 U.S.0
28                         § 2250.
                                  ORDBR OF DBTBNT[ON A1+TBR HBARIlYG (18 U.S.C. §31420)
         CRA4
                                                                                                     Page l Of 4
                   B.~        On motion by the Government l()on Court's own motion, in a case
     2                        allegedly involving:
     3                  ~j On the fixrther allegation by the Government of:
     4                  1.~      a serious risk that the defendant will flee.
     5                  2.() a serious risk that the defendant will:
     6                    a.()obstruct or attempt to obstructjustice.
                          b.()threaten, injure, or intimidate a prospective witness or juror or
                               attempt to do so.
     9             C.     The Government()is/(}is not entitled to a rebuttable presumption that no
 ~.o                      condition or combination ofconditions will reasonably assure the defendant's
 11                       appearance as requixed and the safety ofany person or the community.
 is                                                           II.
 13               A.() The Court finds that no condition or combination
                                                                        of conditions will
 1~                    reasonably assure:
 15                  1.() the appearance ofthe defendant as required.
 16                    () and/or
1~                   2.() the safety of,any person or the communit
                                                                   y.
is                B.() The Court finds that the defendant
                                                              has not rebutted by sufficient
19                     evidence to the contrary the presumption prov
                                                                     ided by statute.
20                                                          ~.                             ,
21                The Court has considered:
22             A. the nature and circumstances of the offe
                                                              nses) charged, including whether the
23                offense is a crime of violence, a Federal crim
                                                                 e ofterrorism, or involves a minor
24     i          victim or a controlled substance,firearm, explosive,
                                                                       or destructive device;
25            B. the weight ofevidence against the defen
                                                             dant;
26            C. the history and characteristics ofthe defen
                                                               dant; and
29            D. the nature and seriousness ofthe
                                                     danger to any person or to the community.
28


                                     ORDBR OF DBTBNTION APTBR HBARING[18 U.S.C.§3142(
           CRA4                                                                      1))
                                                                                               Rage 2 of4
      1                                                   ~.

      a          The Court also has considered all the evidence adduced at the hearing and the
     3           arguments andlor statements of counsel, and the Pretrial Services
     4           Report/recommendation.
     5                                                     v.
     6           The Court bases the foregoing findings)on the following:
                 A.~~, As to flight risk:
     s                    ❑ Lack ofbail resources
     9                   ❑ Refusal to interview with Pretrial Services
 io                      ❑ No stable residence or employment
 ii                      o Previous failure to appear or violations or probation, parole, or
 12                         release
 13                      ❑ Ties to foreign countries
 14                      ❑ Unrebutted presumption[18 U.S.C. § 3142(e)(
15                             ~F~x v►          ~S ('. u.f t D~~ in~.Ca fer~           --
16 ~
                                                                v
i~ ~
~.8              B.~     As to danger:
19                       ❑ Nature ofprevious criminal convictions
ao                      ❑ Allegations in present charging document
21                      ❑ Substance abuse
22                      ❑ Already in custody on state ox federal offense
23                      ❑ Unrebutted presumption [18 U.S.C.§ 3142(e)(2.)
24                      ~ _ i~~rM.J~~ '.s c a~re~                   ~ e~. r~e ~~~~
25

26

27           C~ Defendant submitted to detent
                                              ion
28

                                 ORDBR OF DSTBNTION AFTER HEARING(18 U.S.C.~3142(ij)
          CRA4
                                                                                        Page 3 of4
          1                                                       ~.
.         2            A.() The Court fords that a serious risk exists thafi the defendant will:
          3                  1,t)obstruct or attempt to obstructjustice.
          4                 2.()attempt to/()threaten, injure or intimidate a witness or juror.
          5           B. The Court bases the foregoing findings)on the following:
          6

         7

         8
                  i
         9 i
     10 IC

     11                                                        ~Y.
     12 I             A.IT IS THEREFORE ORDERED that the def
              i                                                                endant be detained prior to trial.
     13 ~,            B. IT IS FURTHER ORDERED that the def
                                                            end                ant be committed to the custody
     14 '               of the Attorney General for confinement in
                                                                              a corrections facility separate, to
     ss i            the extent practicable, from persons awa
                                                                  iting or serving sentences or being
     16      i       held in custody pending appeal.
     1~           C. IT IS FURTHER ORDERED
                                                        that the defendant be afforded reasonabl
                                                                                                    e
     is              oppot~tun~ity for private consultation wit
                                                                h counsel.
    19           D.IT IS FURTHER ORDERED that
                                                         , on order ofa Court ofthe United Stat
                                                                                                es or
    zo              on request of any attorney for the
                                                           Government, the person in charge of
                                                                                                 the
    21              corrections facility in which the
                                                        defendant is confined deliver the
                                                                                           defendant
    as              to a United States marshal for the
                                                           purpose of an appearance in con
                                                                                             nection
    23              witch a court proceeding.
                                                                                                      ~
    24         DATED: ~     fiZ a.-O~l
    25
                                                                                                ..1--
    26
                                                           ALEXANDER       cK:
    a~                                                     iJNITED STATES MAGIINN ON
                                                                               STRATE                JUDGE
    28

                                      ORDBR OF DBTBNTION AFTBR H6ARIiYG(18 U.S~C~
          CR-94                                                                     §3142(1))
                                                                                                                     ~i
                                                                                                        Page 4 of4
